Citation Nr: 0107456	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-22 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for major depression, 
currently evaluated as 30 percent disabling.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans








INTRODUCTION

The veteran had active military service from August 1988 to 
June 1998.  

This appeal arises out of a January 1999 rating action, in 
which the veteran was awarded service connection for a 
psychiatric disability, and assigned a 30 percent disability 
evaluation.  In April 1999, she expressed her disagreement 
with the disability evaluation she had been assigned, and 
after a statement of the case was issued, the veteran 
perfected her appeal in November 1999.  

In addition to the foregoing, the Board notes that on 
numerous occasions, the most recent of which occurred in 
January 2000, the veteran questioned whether the amount of 
her monthly compensation withheld to recoup military 
severance pay was accurate.  From the present record, it can 
not be determined if this concern has been addressed by the 
regional office (RO).  Since this matter has not been 
developed on appeal, it is not before the Board of Veterans' 
Appeals (Board) at this time.  Nevertheless, it is referred 
to the RO for appropriate action.  


REMAND

A review of the veteran's service medical records in this 
case show that she was diagnosed to have depression in 1996, 
shortly after she was transferred to a military base in 
England.  Depression/dysthymia was diagnosed again in 1997, 
at which time it was noted that the veteran complained her 
mood was low and that she experienced delayed sleep onset, 
decreased concentration, and anhedonia.  She was prescribed 
medication to treat her complaints, and the record shows that 
the veteran continued to receive psychiatric treatment on 
into 1998.  

Shortly after the veteran was discharged from service, in 
June 1998, she submitted the claim for VA benefits which 
eventually became the subject of this appeal.  In connection 
with her claim for benefits, and her subsequent appeal, the 
veteran underwent psychiatric examinations in August 1998 and 
July 1999.  In this regard, the Board observes that the 
reports of these examinations both refer to psychiatric 
treatment the veteran had received at the VA Medical Center 
in Atlanta.  The present record, however, does not reflect 
that any copies of these treatment records have been 
associated with the claims file.  

Clearly, records of VA treatment of the disability for which 
an increased rating is sought should be evaluated before a 
final determination is made regarding that increased rating 
claim.  Because the evidence in this case shows that relevant 
VA treatment records have not been considered in connection 
with the veteran's claim, it will be necessary to return the 
case to the RO so that those records may be obtained.  
Furthermore, because the record shows that it has been more 
than a year since the veteran was examined for VA purposes in 
connection with her claim, a current examination of her 
should also be scheduled.  

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, the case is being 
returned to the RO for the following actions:  

1.  The RO should consider whether any notification 
or development action is required under the 
Veterans Claims Assistance Act of 2000, and in any 
case, should contact the veteran in writing and ask 
her to identify those places at which she has 
received psychiatric treatment since her discharge 
from service in 1998.  After obtaining any 
appropriate authorization, the RO should then 
attempt to obtain and associate with the claims 
file copies of any records that the veteran has 
identified.  In particular, the RO should obtain 
any records of the veteran's psychiatric treatment 
as may be located at the Atlanta, VA Medical 
Center.

2.  Next, the veteran should be scheduled for a 
psychiatric examination for VA purposes in order to 
have set forth all disabling symptomatology 
attributable to the veteran's service-connected 
psychiatric disorder.  Before evaluating the 
veteran, the examiner must review the claims 
folder, and a notation to the effect that this 
review took place should be included in any report 
provided.  In the course of the examination, all 
tests and psychological studies, as deemed 
indicated by the examiner, should be conducted.  In 
addition, a Global Assessment of Functioning (GAF) 
score should also be provided, and the examiner 
should explain the significance thereof.  The 
examination report should reflect review of all 
pertinent material in the claims folder and include 
the complete rationale for all opinions expressed.

3.  Following completion of the above, the RO 
should review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate corrective 
action is to be implemented.  

4.  Thereafter, the RO should enter its 
determination regarding the evaluation of the 
veteran's psychiatric disability, and whether a 
rating in excess of 30 percent is warranted.  In so 
doing, the RO is reminded of the holding in 
Fenderson v. West, 12 Vet. App. 119 (1999), where 
it was noted that at the time of an initial rating, 
(as is the case here), separate ratings can be 
assigned for separate periods of time based upon 
the facts found - a practice known as assigning 
"staged" ratings.  In any event, if the RO's 
determination is adverse to the veteran, she and 
her representative should be furnished a 
supplemental statement of the case.  That document 
should include notice of all relevant actions taken 
on the claim for benefits, a summary of the 
evidence pertinent to the issue on appeal, and the 
applicable law and regulations.  After a reasonable 
period of time in which to respond has been 
provided, the case should then be returned to the 
Board for further review. 

No action is required of the veteran until she is informed, 
although she has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



